           Case 3:16-bk-02230-PMG          Doc 1314      Filed 02/12/19     Page 1 of 10




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   Jacksonville Division
                                  www.flmb.uscourts.gov


In re:                                                 Chapter 11

RMS TITANIC, INC., et al.,                             Case No.: 3:16-bk-002230-PMG
                                                       (Jointly Administered)
                        Debtors.
                                               /

               RESPONSIBLE PERSON’S APPLICATION TO APPROVE
           EMPLOYMENT OF JASON S. MAZER, ESQ., AND THE LAW FIRM
            OF CIMO MAZER MARK, PLLC, AS CO-SPECIAL LITIGATION
                    COUNSEL TO THE RESPONSIBLE PERSON
                   (Expedited Hearing Requested as Soon as Possible)

         Mark C. Healy, as fiduciary for RMS Titanic, Inc., and certain of its affiliates, as debtors

and debtors-in-possessions in the above-captioned case (collectively, the “Debtors”), and solely

in the capacity as substitute plaintiff in the Adversary Proceeding (defined below) (in such

capacity, the “Responsible Person”), and pursuant to Sections 105, 327(e), 328(a), 330, and 331

of Title 11 of the United States Code (the “Bankruptcy Code”), Rules 2014 and 2016 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Local Rule 2016-1, as

applicable and as set forth herein, respectfully requests this Court to enter an order in

substantially the same form as the proposed order attached hereto as Exhibit A (the “Proposed

Order”), authorizing the Responsible Person’s employment of Jason S. Mazer, Esq., and the law

firm of Cimo Mazer Mark, PLLC (together, “Cimo Mazer Mark”), to represent the Responsible

Person as co-Special Litigation Counsel with Robert P. Charbonneau and the law firm of

Agentis, PLLC (together, “Agentis”). In support of this application (the “Application”), the

Responsible Person states as follows:
                Case 3:16-bk-02230-PMG              Doc 1314        Filed 02/12/19        Page 2 of 10




                                        JURISDICTION AND VENUE

           1.       This Court has jurisdiction over this Application pursuant to 28 U.S.C. §§ 157 and

1334. This is a core proceeding pursuant to 28 U.S.C. § 157.

           2.       Venue is proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409.

                                                  BACKGROUND

           3.       On June 14, 2016, the Debtors filed respective voluntary petitions under Chapter

11 of the Bankruptcy Code, commencing the above-captioned proceeding (the “Bankruptcy

Case”).

           4.       On August 24, 2016, the United States Trustee (the “UST”) appointed the Official

Committee of Unsecured Creditors (the “Creditors’ Committee”) and the Official Committee of

Equity Security Holders (the “Equity Committee”) [ECF # 166, 167].

           5.       On May 11, 2018, the Equity Committee filed the Emergency Motion of the

Official Committee of Equity Security Holders for Entry of an Order Granting Derivative

Standing and Authority to Prosecute and Settle Claims on Behalf of the Debtors’ Estates [ECF #

1015],1 pursuant to which the Equity Committee sought authority to prosecute and potentially

settle various claims against certain of the Debtors’ past and present directors and officers

(collectively, the “D&O Claims”). On May 25, 2018, the Court entered an order granting the

motion (the “Standing Order”), which conferred derivative and exclusive standing to the Equity

Committee to commence, prosecute, and, if appropriate, settle the D&O Claims. [See ECF #

1036.]

           6.       On May 14, 2018, the Equity Committee sought authority to employ Agentis as

Special Litigation Counsel to the Equity Committee. [See ECF # 1017.] On May 25, 2018, the

1
    Unless noted otherwise, all references to an ECF refer to electronically filed documents in the Bankruptcy Case.
                                                       2
             Case 3:16-bk-02230-PMG         Doc 1314      Filed 02/12/19   Page 3 of 10




Court entered an order approving the employment of Agentis as Special Litigation Counsel

(“Employment Order”). [See ECF # 1038.] The Employment Order provides, among other

things, that the compensation of Agentis “shall be on a thirty-five percent (35%) contingency fee

basis of any insurance proceeds or other funds recovered in the pursuit of the [D&O] Claims

unless Agentis is required to take the matter to trial.” Id.

        7.       On June 5, 2018, the Equity Committee filed its Adversary Complaint and

Demand for Jury Trial, initiating the above-captioned adversary proceeding, Case No. 3:18-ap-

00064-PMG (the “Adversary Proceeding”).             In the Adversary Proceeding, which remains

pending, Agentis is pursuing the D&O Claims against the named defendants, and any potential

recovery is reserved for the benefit of the Debtors’ estates and stakeholders.

        8.       On October 19, 2018, this Court entered an order that, among other things,

approved the sale of substantially all of the Debtors’ assets (the “Sale”) to Premier Acquisition

Holdings LLC (“Premier Acquisition”).          [See ECF # 1232.]     As the Debtors and Premier

Acquisition work to close the Sale, the Debtors will pursue a chapter 11 plan of liquidation (the

“Plan”).      The Plan will provide for the dissolution of all statutory committees and the

establishment of a liquidating trust (the “Trust”) into which the Debtors’ post-Sale assets will be

transferred for distribution to estate stakeholders.

        9.       Any recoveries from the Adversary Proceeding will be transferred into the Trust.

        10.      Upon consultation with the Equity Committee, the largest unsecured creditor, and

the Creditors’ Committee, the Debtors selected the Responsible Person to serve as the liquidating

trustee for the Trust upon confirmation of the Plan, and the Responsible Person has been

substituted as the plaintiff in the Adversary Proceeding. [See ECF # 1055.]



                                               3
            Case 3:16-bk-02230-PMG          Doc 1314      Filed 02/12/19   Page 4 of 10




       11.      On January 24, 2019, the Debtors filed the Consent Motion for an Order

Appointing a Responsible Person as Substitute Plaintiff in the Adversary Proceeding against

Certain of the Debtors’ Current and Former Directors and Officers (the “Motion to Appoint

Responsible Person”) [ECF # 24, Adversary Proceeding] requesting, upon disbandment of the

Equity Committee, the appointment of the Responsible Person as the substitute plaintiff to

pursue the causes of action in the Adversary Proceeding, and have all rights, powers, and

remedies afforded to the Equity Committee in the Standing Order pending confirmation of a plan

or further order by the Court.

       12.      On January 25, 2019, the Court entered an order granting the Motion to Appoint

Responsible Person (the “Order Appointing Responsible Person”) [see ECF # 25, Adversary

Proceeding], in which it ordered that immediately upon the UST’s disbandment of the Equity

Committee, the Responsible Person is appointed and “shall immediately (i) have all rights,

powers and remedies granted to the Equity Committee under the Standing Order, and (ii) be

substituted as party plaintiff in the Adversary Proceeding . . . .”

       13.      On February 6, 2019, the UST disbanded the Equity Committee. [See ECF #

1311.] Pursuant to the Order Appointing Responsible Person, the Responsible Person has all

rights, powers, and remedies granted to the Equity Committee under the Standing Order and is

now plaintiff in the Adversary Proceeding.

       I.       THE PROPOSED JOINT PROSECUTION OF THE CLAIMS

       14.      The Responsible Person has identified certain insurance coverage issues existing

in the Adversary Proceeding. The Responsible Person is also investigating possible bad faith

issues in the Adversary Proceeding. In an effort to maximize the recovery for the estate, the

Responsible Person has elected to retain Cimo Mazer Mark as co-counsel to Agentis.

                                               4
         Case 3:16-bk-02230-PMG           Doc 1314     Filed 02/12/19     Page 5 of 10




       15.     Contemporaneously with the Application, the Responsible Person has filed an

application for (i) approval of Agentis as Special Litigation Counsel to the Responsible Person,

(ii) approval of the joint litigation, and (iii) to modify the contingency fee (the “Contingency

Fee”) set forth in the Employment Order (the “Agentis Application”).

       16.     Presently, there is a significant tower of potential insurance coverage for the acts

at issue in the Adversary Proceeding. However, the carrier(s) providing that coverage has

declined coverage and defense of the claims raised. The Responsible Person believes that Cimo

Mazer Mark’s retention will result in the most efficient and effective prosecution of the D&O

Claims, because Cimo Mazer Mark has considerable experience and expertise in bad faith and

insurance coverage issues.

       17.     Agentis and Cimo Mazer Mark have agreed to a proposed compensation structure

and other terms of their proposed joint prosecution of the D&O Claims (the “Agreement”).

Under the terms of the Agreement, Agentis and Cimo Mazer Mark would each be entitled to half

of the 40% Contingency Fee of funds recovered on the D&O Claims in the Adversary

Proceeding for the benefit of the estate (i.e., Agentis would receive 20% and Cimo Mazer Mark

would receive 20% of any such recovery).

       II.     CIMO MAZER MARK IS DISINTERESTED WITH RESPECT TO THE
               D&O CLAIMS AND THE ESTATE

       18.     Like Agentis, Cimo Mazer Mark does not hold or represent any interest adverse to

the bankruptcy estate, and the Responsible Person believes that the employment of Cimo Mazer

Mark would be in the best interests of the estate, as their joint efforts would increase the

likelihood of an efficient and effective resolution of the D&O Claims.




                                            5
         Case 3:16-bk-02230-PMG            Doc 1314   Filed 02/12/19     Page 6 of 10




       19.    An Affidavit of Jason S. Mazer will be supplemented to this Application at a later

date. This affidavit will show that Cimo Mazer Mark is disinterested as required by Section

327(a) and defined in Section 101(14) of the Bankruptcy Code, and qualifies as a verified

statement as required under Bankruptcy Rule 2014.

       20.    Pursuant to the Employment Order, Cimo Mark Mazer agrees to be compensated

in accordance with Sections 328(a), 330 and 331 of the Bankruptcy Code.

       21.    The Responsible Person believes that Cimo Mazer Mark is qualified to practice in

the Bankruptcy Court and is qualified to act as Co-Special Litigation Counsel with respect to the

Adversary Proceeding and the D&O Claims.

       WHEREFORE, the Responsible Person respectfully requests that the Court enter an

Order substantially in the form attached hereto as Exhibit A, granting the Application to

authorize the Responsible Person’s employment of Cimo Mazer Mark to represent the

Responsible Person as co-Special Litigation Counsel with Agentis, and for such other relief as

the Court deems just and proper.


       Dated: February 12, 2019


                      .              Respectfully Submitted:

                                     Mark C. Healy
                                     Michael Moecker & Associates, Inc.

                                     Court-Appointed Responsible Person
                                     841 Prudential Drive, 12th Floor
                                     Jacksonville, FL 32207
                                     (904) 210-7023
                                     Email: mhealy@moecker.com

                                     By:     /s/ Mark C. Healy
                                             Mark C. Healy

                                             6
          Case 3:16-bk-02230-PMG             Doc 1314    Filed 02/12/19     Page 7 of 10




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was served by

transmission of Notices of Electronic Filing generated by CM/ECF to those parties registered to

receive electronic notices of filing in this case this 12th day of February, 2019.




                                       By:     /s/ Robert P. Charbonneau
                                               Robert P. Charbonneau
                                               Fla. Bar No. 968234
                                               rpc@agentislaw.com
Case 3:16-bk-02230-PMG    Doc 1314   Filed 02/12/19   Page 8 of 10




                          EXHIBIT A

                         Proposed Order
              Case 3:16-bk-02230-PMG            Doc 1314       Filed 02/12/19        Page 9 of 10



                            UNITED STATES BANKRUPTCY COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     Jacksonville Division
                                    www.flmb.uscourts.gov


In re:                                                      Chapter 11

RMS TITANIC, INC., et al.,                                  Case No.: 3:16-bk-002230-PMG
                                                            (Jointly Administered)
                          Debtors.
                                                    /

         FINAL ORDER APPROVING RESPONSIBLE PERSON’S APPLICATION
          TO APPROVE EMPLOYMENT OF JASON S. MAZER AND THE LAW
         FIRM OF CIMO MAZER MARK, PLLC, AS CO-SPECIAL LITIGATION
                   COUNSEL TO THE RESPONSIBLE PERSON

         THIS MATTER came before the Court upon the Responsible Person’s Application,2 and

the Court, having reviewed the Application and affidavit attached thereto, and finding that Jason

S. Mazer, Esq., and the law firm of Cimo Mazer Mark, PLLC represent no interest adverse to the

Responsible Person or the estate in the matters upon which the attorneys are to be engaged, and

that their employment is in the best interests of the estate and the creditors, is authorized to grant

the relief requested in the Application pursuant to Sections 327(a), 328(a), and 330 of the

Bankruptcy Code and Bankruptcy Rule 2014.                  Based on the foregoing findings, good and

sufficient cause exists to grant the relief set forth herein and requested in the Application, and the

Court ORDERS as follows:

         1.       The Application is GRANTED on a final basis.

         2.       The Court approves the Responsible Person’s retention of Jason S. Mazer, Esq.,

and the law firm of Cimo Mazer Mark, PLLC, as Co-Special Litigation Counsel for the

Responsible Person.

2
 Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the February
5, 2019 Responsible Person’s Application to Approve Employment of Jason S. Mazer, Esq., and the Law Firm of
Cimon Mazer Mark, PLLC, as Co-Special Litigation Counsel to the Responsible Person (the “Application”).
         Case 3:16-bk-02230-PMG          Doc 1314       Filed 02/12/19   Page 10 of 10



       3.      As Co-Special Litigation Counsel with Agentis, Cimo Mazer Mark is authorized

to render those same services granted to Agentis by the order approving the Agentis Application.

       4.      This Court approves Agentis and Cimo Mazer Mark’s agreement to equally share

any Contingency Fee recovered in the Adversary Proceeding, regardless of how such funds are

obtained. The 40% contingency fee shall be divided equally Agentis, on the one hand (20% of

the Contingency Fee), and Cimo Mazer Mark, on the other hand (20% of the Contingency Fee).

       5.      If costs are incurred and advanced by Cimo Mazer Mark, Cimo Mazer Mark may

seek reimbursement of those costs from the estate, or any other source of payment there may be.

If the costs remain unpaid, Cimo Mazer Mark shall not be required to further advance costs.

Cimo Mazer Mark may also apply for compensation and reimbursement of costs, pursuant to 11

U.S.C. §§ 330 and 331, at its ordinary rates, as they may be adjusted from time to time, for

services rendered and costs incurred on behalf of the Responsible Person.

       6.      The Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation of this Order.



                                                  ###


Submitted by:
Mark C. Healy
Court-Appointed Responsible Person
Michael Moecker & Associates, Inc.
841 Prudential Drive, 12th Floor
Jacksonville, FL 32207
Phone: (904) 210-7023
Email: mhealy@moecker.com

Copy to:
Mark C. Healy, who is directed to serve a copy of this order on interested parties who do not
receive service by CM/ECF and file a proof of service within three days of entry of the order.



                                                   2
